This cause was submitted in this court on April 22, 1920. The case was tried in the circuit court of Lamar county on September 7, 1916, but it seems that the record first sent up was never received by the clerk of this court and was lost entirely.
The defendant was indicted, tried, and convicted for violating the prohibition law, the indictment containing four counts.
There was evidence which, if believed by the jury, would have authorized the conviction of the defendant upon three separate counts of the indictment. The jury, however, rendered a verdict finding him guilty under the second count only. The evidence was in sharp conflict as to each of the charges involved, *Page 500 
thereby making it a question of fact for the determination of the jury in each instance.
Numerous exceptions were reserved to the ruling of the court upon the evidence. We are of the opinion it would serve no good purpose to treat these exceptions separately or specifically, and therefore refrain from so doing. We have examined every ruling of the court complained of, and are of the opinion that no error appears which affected injuriously the substantial rights of the defendant.
The exceptions reserved to the oral charge of the court are without merit, and in refusing the several written charges requested by the defendant the court did not err. These charges were either bad or were covered substantially by the given charges and by the oral charge of the court.
No error of a reversible nature appearing in any of the rulings of the court, and the record being free from error, the judgment of conviction is affirmed.
Affirmed.